IN THE
                         TENTH COURT OF APPEALS



                                No. 10-16-00206-CR

                        IN RE WILLIAM M. WINDSOR


                               Original Proceeding



                         MEMORANDUM OPINION

      Relator William M. Windsor’s first amended petition for writ of mandamus is

denied, and his first amended motion for temporary relief is dismissed as moot.


                                               PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Justice Davis concurring)
Denied
Opinion delivered and filed August 31, 2016
Do not publish
[OT06]